CLAY, Circuit Judge,
dissenting.
Because the state court’s conclusion that Thompson’s trial counsel were not constitutionally ineffective was an unreasonable application of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), I would reverse the district court’s judgment granting summary judgment to Warden Bell and remand to the district court with instructions to issue a writ of habeas corpus vacating Thompson’s death sentence unless the State of Tennessee conducts a new penalty trial proceeding within 180 days of remand.
I. Standard of Review and Governing Law
I agree with the lead opinion that Thompson’s habeas petition is governed by the Antiterrorism and Effective Death Penalty Act of 1996, as amended Pub.L. No. 104-132, 110 Stat. 1214 (1996) (“AED-PA”), 28 U.S.C. § 2254(d). AEDPA provides that an application for a writ of habeas corpus on behalf of an individual incarcerated pursuant to a state conviction cannot be granted with respect to any claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a decision that was contrary to, or involved an unreasonable application of, clearly established federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision that was based upon an unreasonable determination of the facts in light of the evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d). In Williams v. Taylor, 529 U.S. 362, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000), the United States Supreme Court interpreted this provision of AEDPA to require a federal court to find a violation of law “clearly established” by holdings of the Supreme Court as of the time of the relevant state court decision. The Supreme Court in Williams held that a state court decision is “contrary to” clearly established federal law “if the state court arrives at a conclusion opposite to that reached by this Court on a question of law or if the state court decides a case differently than this Court has on a set of materially indistinguishable facts.” Id. at 413, 120 S.Ct. 1495. The Court also stated that a decision by a state court will be deemed an “unreasonable application” of clearly established federal law “if the state court identifies the correct governing legal principle from this Court’s decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id.; see also Bell v. Cone, 535 U.S. 685, 122 S.Ct. 1843, 1850, 152 L.Ed.2d 914 (2002).
In Williams, the Court held that the petitioner was entitled to federal habeas corpus relief on his claim that he was denied his constitutionally guaranteed right to the effective assistance of counsel when his trial attorneys did not investigate and present substantial mitigating evidence during the sentencing phase of his capital murder trial. 529 U.S. at 396, 120 S.Ct. 1495. In particular, the Court found that while trial counsel were competent during the guilt phase of the trial, they rendered ineffective assistance at the sentencing phase by their failure to investigate “Williams’ nightmarish childhood” and to present evidence that “Williams was ‘borderline mentally retarded’ and did not advance beyond sixth grade in school” or concerning his commendable behavior in prison. Id. at 395-96, 120 S.Ct. 1495. Because Williams “raised ‘a reasonable probability that the result of the sentencing proceeding would have been different’ if competent counsel had presented and explained the significance of all the available *596evidence,” the Court in Williams concluded that “the Virginia Supreme Court rendered a ‘decision that was clearly contrary to, or involved an unreasonable application of, clearly established Federal law,’ ” thus entitling Williams to habeas relief. Id. at 399, 120 S.Ct. 1495.
In the matter at hand, Thompson also claims that he was entitled to habeas corpus relief, principally because he was denied the effective assistance of counsel under the Sixth Amendment of the United States Constitution.1 Claims of ineffective assistance of counsel are governed by the Supreme Court’s two-prong test set forth in Strickland. The first prong of the test is whether counsel’s performance fell below an objective standard of reasonableness, whereby “counsel made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Strickland, 466 U.S. at 687, 104 S.Ct. 2052. Review of trial counsel’s performance is highly deferential. Id. at 689, 104 S.Ct. 2052. “A fan-assessment of attorney performance requires that every effort be made to eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s perspective at the time.” Id. In this regard, defense counsel must reasonably investigate the facts of the case or reasonably determine that an investigation is not necessary, or else the performance is deficient. Austin v. Bell, 126 F.3d 843, 848 (6th Cir.1997). In addition, as this Court pointed out in Combs v. Coyle, 205 F.3d 269, 289-90 (6th Cir.1997),
Strickland instructed that “[pjrevailing norms of practice as reflected in American Bar Association standards and the like, e.g., ABA Standards for Criminal Justice 4-1.1 to 4-8.63(2d ed. 1980) (‘The Defense Function’), are guides to determining what is reasonable, but they are only guides.” Strickland, 466 U.S. at 688, 104 S.Ct. 2052, 80 L.Ed.2d 674. ABA Standard 4-1.2(c) states that “[sjince the death penalty differs from other criminal penalties in its finality, defense counsel in a capital case should respond to this difference by making extraordinary efforts on behalf of the accused.” ABA Standards for Criminal Justice Prosecution Function and Defense Function 120 (3d ed.1993). (Emphasis supplied).
The second prong of the Strickland test is whether counsel’s error materially prejudiced the defendant. Under this prong, “[tjhe defendant must show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. A reasonable probability is a probability sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694, 104 S.Ct. 2052. In Strickland, the Supreme Court explained:
When a defendant challenges a conviction, the question is whether there is a reasonable probability that, absent the errors, the factfinder would have had a reasonable doubt respecting guilt. When a defendant challenges a death sentence such as the one at issue in this case, the question is whether there is a reasonable probability that, absent the errors, the sentencer — including an appellate court, to the extent it independently reweighs the evidence — would *597have concluded that the balance of aggravating and mitigating circumstances did not warrant death.
Id. at 695, 104 S.Ct. 2052. In Skaggs v. Parker, 235 F.3d 261 (6th Cir.2000), this Court further noted that “[t]he Court recently emphasized that a petitioner need not prove by a preponderance of the evidence that the result would have been different, but merely that there is a reasonable probability that the result would have been different.” Id. at 271 (citing Williams, 529 U.S. at 362, 120 S.Ct. 1495).
Both prongs of the Strickland test involve mixed questions of law and fact, and we review both the state court and district court determinations de novo. Carter, 218 F.3d at 591. “As a federal court reviewing a state criminal judgment, we do not consider a state court conclusion that counsel rendered effective assistance to be a fact binding on us.” Id. (citing Strickland, 466 U.S. at 698, 104 S.Ct. 2052). Because the Tennessee state court correctly stated the Strickland standard, the question before us is whether the state court’s decision was an unreasonable application of the standard set by the Supreme Court for evaluating claims of ineffective assistance of counsel.
II. Analysis
A. Counsel’s Trial Strategy was Unreasonable
This Court’s recent death penalty jurisprudence indicates that we have not been reluctant to find ineffective assistance of counsel in capital cases where there was no strategy at all or where the strategy was so completely ill-conceived as to be objectively unreasonable, especially when trial counsel fails to develop or present mitigating evidence at the sentencing phase. See Coleman v. Mitchell, 268 F.3d 417, 449-53 (6th Cir.2001) (finding that counsel was ineffective for failing to investigate and present mitigating evidence regarding the petitioner’s personal background, psychological history and potential organic brain dysfunction at the penalty phase); Skaggs, 235 F.3d at 266-75 (finding that while counsel was not ineffective during the guilt phase for fading to investigate the credentials of a fraudulent “psychologist,” counsel was ineffective because he faded to find a different psychiatric expert as his central mitigation witness at the penalty phase and because counsel essentially provided no legitimate mitigating evidence at sentencing); Carter, 218 F.3d at 594-600 (concluding that counsel’s failure to investigate the petitioner’s family, social or psychological background and present mitigating evidence at the sentencing phase amounted to ineffective assistance of counsel, “constituting] deficiencies so severe as to dispense with the need to establish prejudice”); Combs, 205 F.3d at 287-88 (finding defense counsel’s failure to question his only expert witness about his opinion regarding whether the petitioner lacked the requisite intent to commit the crimes before putting him on the stand at the culpabdity phase was “inexcusable” and “objectively unreasonable,” amounting to ineffective assistance of counsel where the expert’s testimony that petitioner did not lack the requisite intent “contradicted the sole defense theory” and “was completely devastating to the defense”); Rickman v. Bell, 131 F.3d 1150, 1159-60 (6th Cir.1997) (ruling that trial counsel’s portrayal of his client as “vicious and abnormal,” labeling him as “nuts” and “just ... out of somebody’s insane asylum,” was not a legitimate trial strategy, depriving his client of the effective assistance of counsel); Groseclose v. Bell, 130 F.3d 1161, 1169-71 (1997) (holding that trial counsel’s failure to have “any defense theory whatsoever” was, among other shortcomings, “especially appalling,” amounting to ineffective assistance of counsel); Austin, 126 F.3d at 848-49 (holding that trial counsel’s *598failure to investigate and present any mitigating evidence during the sentencing phase “because he did not think that it would do any good” constituted ineffective assistance of counsel since “this reasoning does not reflect a strategic decision, but rather an abdication of advocacy”); Glenn v. Tate, 71 F.3d 1204, 1207-11 (6th Cir.1995) (finding that petitioner was denied the effective assistance of counsel during the sentencing phase as a result of counsel’s failure to develop and present mitigation evidence regarding the petitioner’s history, background and organic brain damage, noting that “[i]t was not that such information could not be found, or that counsel made a reasoned decision to withhold the information for tactical or strategic reasons”).
The case before us fits squarely -within this line of cases in which counsel’s failure to have a reasonable trial strategy in a capital case constitutes ineffective assistance of counsel. Specifically, trial counsel’s decision to apply the court-ordered funds, granted in a motion filed pursuant to Ake v. Oklahoma, 470 U.S. 68, 83, 105 S.Ct. 1087, 84 L.Ed.2d 53 (1985), to hire an industrial psychologist lacking the requisite professional background for the task at hand was simply not an “objectively reasonable” strategy in this case. Thompson’s trial attorneys’ failure to hire an appropriate psychiatric expert determined their purported trial strategy throughout this entire case. As a result, Thompson’s trial attorneys failed to present any legitimate mitigating evidence at the penalty phase of the trial. The consequence of trial counsel’s thoroughly unreasonable trial strategy is that there can be no confidence in the reliability of the state court’s death sentence.
As indicated, Thompson’s trial attorneys at the commencement of the proceedings in the state trial court moved for funds to hire a psychiatric expert pursuant to Ake because they questioned the reliability of the psychiatric evaluation of the forensic team at Middle Tennessee Mental Health Institute (“MTMHI”). Trial counsel filed this motion for court-ordered funding because Thompson’s mental status was in issue after he was charged in this case, he was going to be on trial for his life, and the state was going to present evidence of his future dangerousness. Presumably because Thompson made a threshold showing for psychiatric assistance under Ake, the trial court granted his motion for court-ordered funds to hire'his own psychiatric expert to assist in his defense and to respond to the state’s psychiatric experts.
In Ake, the Supreme Court held that, under the Due Process Clause of the Fourteenth Amendment, an indigent defendant has the right to expert psychiatric assistance upon a preliminary showing that his sanity at the time of the offense is likely to be a significant factor at trial. As the Supreme Court explained, an indigent defendant, at a minimum, is entitled to “access to a competent psychiatrist who will conduct an appropriate examination and assist in evaluation, preparation, and presentation of the defense.” 470 U.S. at 83, 105 S.Ct. 1087. Ake also held that, when appropriate, the right to expert assistance applies to the sentencing phase of capital proceedings. Id. at 86, 105 S.Ct. 1087. In doing so, the Court emphasized the pivotal role that a psychiatric expert has come to play in such proceedings:
[W]hen the State has made the defendant’s mental condition relevant to his criminal culpability and to the punishment he might suffer, the assistance of a psychiatrist may well be crucial to the defendant’s ability to marshal his defense. In this role, psychiatrists gather facts, through professional examination, interviews, and elsewhere, that they will share with the judge or jury; they analyze the information gathered and from *599it draw plausible conclusions about the defendant’s mental condition, and about the effects of any disorder on behavior; and they offer opinions about how the defendant’s mental condition might have affected his behavior at the time in question. They know the probative questions to ask of the opposing party’s psychiatrists and how to interpret their answers. Unlike lay witnesses, who can merely describe symptoms they believe might be relevant to the defendant’s mental state, psychiatrists can identify the “elusive and often deceptive” symptoms of insanity, and tell the jury why their observations are relevant. Further, where permitted by evidentiary rules, psychiatrists can translate a medical diagnosis into language that will assist the trier of fact, and therefore offer evidence in a form that has meaning for the task at hand. Through this process of investigation, interpretation, and testimony, psychiatrists ideally assist lay jurors, who generally have no training in psychiatric matters, to make a sensible and educated determination about the mental condition of the defendant at the time of the offense.
‡ ‡ ‡
By organizing a defendant’s mental history, examination results and behavior, and other information, interpreting it in light of their expertise, and then laying out their investigative and analytic process to the jury, the psychiatrists for each party enable the jury to make its most accurate determination of the truth on the issue before them.
Ake, 470 U.S. at 80-81, 105 S.Ct. 1087 (citations omitted).
In this case, the trial court granted the defense’s request for funds to hire a “private psychiatrist ... for the purpose of affording counsel the benefit of private expert psychiatric consultation in regards to the defendant ... to ensure that the constitutional rights of the defendant are properly protected.” (J.A. at 24.) Although Thompson was provided with access to psychiatric assistance, as required by the Due Process Clause under Ake, his trial counsel took it upon themselves to hire an industrial psychologist who did not possess the proper professional qualifications necessary to respond to the state’s mental or psychological examination of Thompson or to assist the defense. In failing to hire an appropriate psychiatric expert, and instead hiring Dr. Copple, an industrial psychologist, Thompson’s trial counsel eviscerated Thompson’s constitutional entitlement under Ake of any effective content. Thompson’s trial counsel’s alleged explanation for hiring Copple was that they could not find a psychiatrist in Nashville since the psychiatrist they ordinarily used had moved out of state.2 In effect, Thompson’s trial counsel’s decision to hire Dr. Copple, stripped their client of his constitutional right to access to an *600appropriate psychiatric expert, nullifying the protections provided by the Due Process Clause. See Starr v. Lockhart, 23 F.3d 1280, 1289 (8th Cir.1994) (noting that “[a]s Ake explains, due process requires access to an expert who will conduct, not just any, but an appropriate examination,” and finding that the petitioner’s “exam was inappropriate because it did not delve into the mitigating questions essential to [the petitioner]”); Smith v. McCormick, 914 F.2d 1153, 1158-59 (9th Cir.1990) (“[U]n-der Ake ... [the defendant] was entitled to his own competent psychiatric expert.”). In short, Thompson’s constitutional entitlement under Ake was rendered meaningless by his counsel’s failure to hire an expert qualified to provide the psychiatric or psychological assistance necessary on the pertinent issues of Thompson’s case.
As the trial record clearly shows, Dr. Copple did not have the requisite knowledge and training to provide the sort of expert assistance necessary to protect Thompson’s constitutional rights. Simply put, Dr. Copple lacked the medical expertise to be a qualified witness in Thompson’s behalf and to rebut the state’s psychiatric evaluation performed by the team of forensic psychiatrists and psychologists at MTMHI. Specifically, as an industrial psychologist specializing in Social Security and vocational evaluations, Copple lacked the specialized knowledge, skill, experience, and training to function as a qualified witness in this capital ease where a forensic psychologist or psychiatrist was needed to provide a psychological basis for Thompson’s behavior in order to show that he was mentally impaired.
As a matter of fact, industrial psychologists generally, and Dr. Copple in particular, are not up to the task of functioning as forensic psychologists in capital cases. As described by the Society for Industrial and Organizational Psychology (SIOP),
Industrial-Organizational Psychologists are Versatile Behavioral Scientists Specializing in Human Behavior in the Work Place.
Industrial-organizational (called I-O) psychologists recognize the interdependence of individuals, organizations, and society, and they recognize the impact of factors such as increasing government influences, growing consumer awareness, skill shortages; and the changing nature of the workforce. I-O psychologists facilitate responses to issues and problems involving people at work by serving as advisors and catalysts for business, industry, labor, public, academic, community, and health organizations:
They are:
0 Scientists who derive principles of individual, group, and organizational behavior through research;
0 Consultants and staff psychologists who develop scientific knowledge and apply it to the solution of problems at work; and
0 Teachers who train in the research and application of industrial-organizational psychology.
http:// www/sip. org/TIP/SIOP/brochure, html.3 The American Psychological Association provides a similar definition, stating that “industrial/organizational psychologists apply psychological principles and research methods to the work place in the interest of improving productivity and the quality of work life.” *601http://www. apa. org/students/brochure/sub-fields.html.4
The professional goals and expertise of industrial psychologists thus differ markedly from those of forensic psychiatrists or psychologists. As described by the American Academy of Psychiatry and Law (“AAPL”), “forensic psychiatry is a medical subspecialty that includes research and clinical practice in the many areas in which psychiatry is applied to legal issues,” including criminal responsibility and criminal competence. http://www. emory. edu/AAPL/ org.htm. Similarly, the American Board of Forensic Psychology, which is part oij the American Board of Professional Psychology, defines “forensic psychology is the application of the science and profession of psychology to questions and issues relating to the law and legal system.” The practice of forensic psychology includes, in pertinent part, “psychological evaluation and expert testimony regarding criminal forensic issues such as trial competency, waiver of Miranda rights, criminal responsibility.” http:/1wmw. a bfp. com/brochure, html.5 An even more specific definition of forensic *602psychology has been adopted by the American Psychological-Law Society, Division 41 of the American Psychological Association. Specifically, Section 1(B)(1) of The Speciality Guidelines for Forensic Psychologists provides:
B. Scope
1.. The Guidelines specify the nature of desirable professional practice by forensic psychologists, within any subdiscipline of psychology (e.g. clinical, developmental, social, experimental) when engaged regularly as forensic psychologists.
a. Psychologist” means any individual whose professional activities are defined by the American Psychological Association or by regulation of title by state registration or licensure, as the practice of psychology.
b. “Forensic psychology” means all forms of professional psychological conduct when acting, with definable foreknowledge, as a psychological expert on explicitly psy-cholegal issues, in direct assistance to courts, parties to legal proceedings, correctional and forensic mental health facilities and administrative, judicial, and legislative agencies acting in an adjudicative capacity.
c. “Forensic psychologist” means psychologists who regularly engage in the practice of forensic psychology as defined in 1(B)(1)(b).
The Speciality Guidelines for Forensic Psychologists at http://www.unl.edu/ap-ls/ links.htm (15 Law and Human Behavior 657 (1991)) (emphasis added). The Spe-ciality Guidelines for Forensic Psychologists further provide:
III. COMPETENCE
A. Forensic psychologists provide services only in areas of psychology in which they have specialized knowledge, skill, experience, and education.
B. Forensic psychologists have an obligation to present to the court, regarding the specific matters to which they will testify, the boundaries of their competence, the factual bases (knowledge, skill, experience, training, and education) for their qualification as an expert, and the relevance of those factual bases to their qualification as an expert on the specific matters at issue.
Id. at 658 (emphasis added).
Turning to the present case, it was simply indefensible for Thompson’s trial counsel to use the court-ordered funds designated for hiring a forensic psychiatrist to select Dr. Copple as their expert witness. Dr. Copple was not a forensic psychiatrist or even a general psychiatrist, nor was he a forensic psychologist. Rather, Dr. Cop-pie’s speciality involved psychological evaluations of Social Security applicants with problems that prevent them from working and “vocational evaluations,” which are used for “helping people reach their vocational goals or choosing vocational goals.” Although Dr. Copple was licensed to practice psychology in Tennessee, pursuant to Tenn.Code Ann. § 63-11-203, he clearly lacked the knowledge, skill, experience and training to function as a forensic psychologist in a capital murder case, as defined in 1(B)(1)(b) of The Speciality Guidelines for Forensic Psychologists. Dr. Copple had never testified in a capital case and had not testified in a criminal case in years. Moreover, Thompson’s trial counsel admitted that Dr. Copple was not an expert in criminal behavior. Thus, by their own ad*603mission, Thompson’s trial counsel concede that Dr. Copple would not have been competent to function as a forensic psychologist, if the Speciality Guidelines for Forensic Psychologists had been in effect at the time of the trial, since he did not regularly engage in the practice of forensic psychology-
Further, had Rule 702 of the Tennessee Rule of Evidence, which tracks the federal rule, been applicable to this case, Dr. Cop-ple would not have been qualified as an expert witness in forensic psychology under the criteria of Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1992) since adopted by Tennessee Supreme Court in McDaniel v. CSX Transportation, Inc., 955 S.W.2d 257 (Tenn.1997). Indeed, what Thompson needed at the sentencing phase of the trial was not an industrial psychologist opining about whether Thompson would “thrive” in prison, but a qualified expert who would help him escape the death penalty by giving testimony about his mental condition so as to convince the jury that the mitigating circumstances outweighed the aggravating factors. Contrary to the lead opinion’s claim, given Dr. Copple’s background and practice as an industrial psychologist, he simply was not qualified to be an expert in this case.
The present case is quite analogous to Skaggs v. Parker, 235 F.3d 261, 266-75 (6th Cir.2000). There, this Court found that counsel was ineffective for failing to replace a fraudulent “psychologist” with a different expert witness as his central mitigation witness at the penalty phase and for essentially providing no legitimate mitigating evidence at sentencing. Dr. Copple is the functional equivalent of the fraudulent psychologist in Skaggs since he was not competent to function as a forensic psychologist in a capital murder case and since Dr. Copple’s testimony actually made things worse for Thompson. Because Thompson’s counsel failed to hire a proper expert, they were not able to introduce evidence of his mental impairment, relying upon the totally implausible notion of presenting his “positive qualities and reservoir of moral upbringing” as mitigating circumstances. Thus, as in Skaggs, trial counsel essentially failed to present legitimate mitigating evidence at the sentencing phase.
The failure to hire an appropriate psychiatric expert had dire consequences for Thompson, dictating his attorneys’ purported trial strategy throughout this entire case. It is no exaggeration to say that the decision to hire Dr. Copple was the single most important decision that Thompson’s trial counsel made in this case, determining their ensuing trial strategy, which yielded their idea of presenting Thompson’s “positive qualities and reservoir of moral upbringing” given the alleged dearth of evidence about Thompson’s mental condition as uncovered by Dr. Copple. Without an appropriate expert, Thompson was not able to present mitigating evidence about his mental condition to rebut the conclusions of Dr. Watson and the forensic team at MTMHI that Thompson was malingering mental illness. However, according to the testimony of Dr. Blair at the state post-conviction hearing, three psychiatrists who treated Thompson from 1985 to 1990 reached far different conclusions about Thompson’s mental condition than those of the forensic psychiatric team at MTMHI. Dr. Crown similarly opined that Thompson suffered from some form of organic brain damage, which was secondary to a “sehizo-affective disorder, bipolar subtype.” Despite the fact that Thompson had suffered head injuries before the murder and experienced serious mental problems since incarceration, his trial attorneys, as a result of their failure to obtain the services of an appropriate psychiatric expert, were not in a position to develop *604this information. In view of Dr. Copple’s professional background, then, there should be considerable doubt as to how much weight, if any, should be accorded Dr. Copple’s concurrence with Dr. Watson and the forensic team at MTMHI that Thompson did not suffer from any mental illness.
In short, Thompson’s trial counsel were hamstrung right from the start by their inability to respond to the state’s psychiatric expert, since, without expert psychiatric assistance, they could not present proof of Thompson’s mental problems, which may have provided a defense to the charges against him at the guilt phase or which could have constituted mitigating evidence at the penalty phase. It is precisely at this point that an appropriate psychiatric or psychological expert witness may have provided to the members of the jury the requisite medical testimony about Thompson’s mental condition such that the jurors would have recommended that Thompson’s life be spared. Specifically, it was the abject failure of Thompson’s expert witness, as directed by his counsel, to present effective evidence of his mental problems that prejudiced him because it deprived him of any chance of convincing the jury to recommend a penalty short of the death sentence. Had Thompson been examined by a qualified psychologist or psychiatrist who had the appropriate expertise to be an effective witness, there is a substantial likelihood that the sentencing result in this case would have been different. Under the circumstances, it is fairly obvious that trial counsel’s decision to apply the court-ordered funds to hire Dr. Copple was simply not an “objectively reasonable” strategy because Dr. Copple was not in the position to provide the kind of expert psychiatric assistance required by the Due Process Clause.
Given the absence of evidence in the form of expert testimony supporting Thompson’s claim that he suffered from an adverse mental condition, his trial attorneys thus adopted, as if by default, the strategy of offering no defense in the guilt phase, while presenting Thompson’s “positive qualities” as mitigating circumstances in the penalty phase of this case. As trial counsel Richardson put it, he and his co-counsel called upon Dr. Copple to accentuate defendant’s “positive moral qualities and reservoir of moral upbringing,” as opposed to any “negative” evidence regarding defendant’s mental condition. Thus, at the penalty phase, trial counsel offered Dr. Copple’s testimony that Thompson is a sensitive, caring person who has “an exaggerated need for nurturance” or, alternatively, “an unusually strong need for what we call nurturance.” In the context of this case, though, the idea that Thompson had “an unusually strong need for what we call nurturance” is baffling to the point of being incomprehensible insofar as explaining his alleged brutal murder of a woman or offering mitigating evidence for his sentence are concerned. Moreover, by presenting testimony at the penalty phase that Thompson had a need to “nurture,” that he came from a “loving family,” had a good reputation, and was “pleasant, easygoing and cheerful” before joining the Navy in 1979, his trial attorneys, in effect, condemned him to death, allowing the jury to infer that Thompson had absolutely no excuse for committing such a heinous crime. Thus, rather than present the jury with sympathetic evidence that might have tended to reduce the degree of Thompson’s moral culpability or make him appear to be a more sympathetic figure in the eyes of the jurors, trial counsel, through their completely indefensible trial strategy, achieved exactly the opposite result at the penalty phase.
On appeal, Thompson argues that his counsel’s strategy of presenting Thompson’s “positive qualities” at the penalty *605phase also backfired, opening the door to the. prosecution’s elicitation of evidence about defendant’s violent proclivities. In this regard, Thompson claims that his ex-girlfriend, Ms. Cajulao, could have testified at the penalty phase about various incidents in which he “snapped,” but did not because she was not properly prepared to testify since his attorneys’ strategy was to present Thompson’s “positive qualities.” In any case, despite defense counsel’s apparent strategy, Cajulao testified on direct examination about Thompson’s “paranoid” behavior in the Navy after he was assaulted by three men with a crowbar and about his discharge from the Navy resulting from the incident in which Thompson pushed an officer, dislocating the officer’s shoulder or breaking his collarbone. Caju-lao also was forced on cross-examination to testify about Thompson’s involvement in other- violent incidents while in the Navy, which included threats to assault Navy personnel with a torque wrench extension bar and a five-inch steak knife.
As already noted, defense trial counsel was aware of Thompson’s violent behavior in the military. Thus, defense trial counsel was presented with the problem of how to account for Thompson’s violent behavior in light of their chosen strategy of presenting his “positive qualities.” Nevertheless, Thompson’s trial counsel Parsons realized that there was a puzzling change in Thompson’s behavior from the time he lived in Georgia before joining the Navy, wherein Thompson went from being “nonviolent, cooperative and responsible” and “pleasant, easy-going, cheerful” to a “paranoid” individual apt to engage in violent assaultive behavior. Although trial counsel offered no explanation for Thompson’s radical behavioral change, there was evidence, as Dr. Blair recognized, indicating that Thompson had a history of head injuries and that since 1985, he had shown a deteriorating mental status, becoming psychotic, with mood swings indicative of bipolar disorder or schizo affective disorder or schizophrenia. In her testimony at the post-conviction hearing, Dr. Blair intimated that Thompson’s troubles in the Navy just before the crime in this case suggested that he was becoming mentally ill at that time. Notwithstanding the evidence regarding the marked change in Thompson’s behavior during his time in the Navy, along with well-founded questions about his possible mental illness, trial counsel was simply not in the position to exploit this evidence on behalf of Thompson’s defense. Again, the reason why Thompson’s trial counsel could not avail themselves of this evidence was a direct consequence of their own failure to hire an appropriate psychiatric expert in this case. They therefore could not present the jury with a plausible explanation in psychiatric terms as to why Thompson’s behavior had changed so markedly. Viewed in this way, then, trial counsel’s strategy of only presenting Thompson’s “positive qualities” must be seen in the context of this case as tantamount to presenting no defense for him at all. Trial counsel’s strategy actually resulted in the introduction, by way of rebuttal, of additional damaging evidence against Thompson.
Contrary to defense trial counsel’s characterization, this ease did not present them with a Hobson’s choice of offering only evidence of Thompson’s “positive qualities” or no evidence at all in the penalty phase. Indeed, by accounting for the marked change in Thompson’s behavior after he joined the Navy, expert psychiatric testimony supporting the notion that Thompson suffered from mental illness or an adverse mental condition would have provided a plausible explanation for Thompson’s “positive qualities” in contradistinction to' his subsequent violent behavior. However, by not being able to offer the jury any plausible psychiatric explanation regarding the significance of Thompson’s *606change in behavior as witnessed by Caju-lao and others, his trial counsel essentially abdicated their roles as meaningful advocates on behalf of their client. This is because defense counsel had nothing with which to rebut the state’s proofs after opening the door to the issue of whether Thompson was a “good person.”
In summary, the performance of Thompson’s trial attorneys in this capital case was well below an objective standard of reasonableness demanded by the Sixth Amendment. Here, trial counsel rendered nugatory the protections afforded by the Due Process Clause by failing to hire an appropriate psychiatric expert as directed by the trial court’s order pursuant to Ake. As a result of their own error in failing to hire an appropriate psychiatric expert to respond to the state’s psychiatric evidence and to assist the defense, trial counsel availed themselves of the purported strategy of presenting no defense at the guilt phase and of offering Thompson’s “positive qualities” as mitigating evidence in the penalty phase without attempting to provide a plausible psychiatric explanation for Thompson’s anti-social and criminal behavior.
The lead opinion’s reasoning that Thompson’s trial counsel cannot be found to have acted unreasonably because there was no proof of Thompson’s mental illness at the time of the crime, is circular and unpersuasive. Indeed, without the proper psychiatric assistance to adduce evidence of Thompson’s mental condition, no proof could be offered. Thus, counsel’s strategy simply amounted to no strategy at all and permeated these entire proceedings ab ini-tio, depriving Thompson of the ability to mount any defense in the guilt phase and to present important mitigating evidence about his mental condition at the penalty phase. In so doing, trial counsel left their client virtually defenseless, as though he were without any representation, facing the charges and a death sentence on his own.
B. The Prejudice Prong under Strickland
Having concluded that trial counsel’s performance was deficient in both the guilt and penalty phases of this case, the next question is whether there was prejudice. To establish prejudice under Strickland, Thompson must show that “there is a reasonable probability, absent the errors, that the factfinder would have had a reasonable doubt respecting guilt” and that “there is a reasonable probability that, absent the errors, the sentencer ... would have concluded that the balance of aggravating and mitigating circumstances did not warrant death.” Strickland, 466 U.S. at 695, 104 S.Ct. 2052.
On the present record, there does not appear to be a reasonable probability that, but for trial counsel’s thoroughly deficient performance, the jury would have had a reasonable doubt about Thompson’s guilt. As Thompson’s trial attorneys recognized, there was overwhelming evidence that he committed the murder. While there was no apparent defense to Thompson’s factual guilt, the question still remains whether his trial counsel could have mounted an effective psychiatric defense in the guilt phase by showing that he was under some psychiatric or psychological impairment at the time of the murder. In this regard, it should be noted that the record seemed to suggest that Thompson was competent at the time of trial. Dr. Crown, while not asked to give an opinion about whether Thompson was competent during his state trial, opined that Thompson was competent at the time of his examination on June 12, 1998. Dr. Blair testified about Thompson’s deteriorating mental condition since 1985 and suggested that he was likely suffering from schizophrenia at the time of *607the crime. However, she declined to render a formal opinion about Thompson’s mental condition at the time of the crime, claiming that she needed more information about Thompson’s background before she could render such an opinion. Thus, there is nothing in the present record to indicate that Thompson was not competent at the time of the murder, or to show that he was suffering from some form of organic brain damage or mental illness at the time of the murder.
Because the evidence does not sufficiently indicate that Thompson was under some psychiatric or psychological impairment at the time of the crime so as to absolve him of criminal culpability, it is unclear whether Thompson would have been able to mount an effective psychiatric defense at the guilt phase if his trial counsel had secured the services of an appropriate psychiatric expert. Although Thompson had suffered some head injuries and experienced mental instability during the time of his service in the Navy, and though his mental condition may have continued to decline subsequent to the crime, the present record does not allow us to conclude whether the assistance of an appropriate psychiatric expert would have altered the outcome of the guilt phase of Thompson’s trial.
On the other hand, there certainly is reasonable probability that, but for trial counsel’s deficiencies at the penalty phase of the trial, the jury would have concluded that the death sentence was not warranted in this case. It is well-established that at the sentencing phase of a capital trial, the jury must consider the facts and circumstances of the crime and the character and background of the defendant. Lockett v. Ohio, 438 U.S. 586, 604, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978); Austin, 126 F.3d at 848. As this Court noted in Coe:
We have previously had occasion to explore the nature of the Tennessee death penalty process:
Tennessee is a “weighing” state — that is, the jury determines whether any aggravating circumstances have been established beyond a reasonable doubt by the State and then balances this against any mitigating circumstances found by the individual jurors. If the jury unanimously finds that the aggravators outweigh the mitigators, death must be imposed.
Coe, 161 F.3d at 332 (quoting Houston v. Dutton, 50 F.3d 381, 387 (6th Cir.1995)).
Here, it seems quite likely that, but for trial counsel’s objectively unreasonable strategy triggered by their failure to hire an appropriate psychiatric expert, the result at the penalty phase was likely to have been different. See Strickland, 466 U.S. at 700, 104 S.Ct. 2052; Mayfield v. Woodford, 270 F.3d 915, 932 (9th Cir.2001) (“If the jury had considered the testimony of experts in endocrinology and toxicology, or of friends and family members relating additional humanizing stories, there is a reasonable probability that the omitted evidence would have changed the conclusion that the aggravating circumstances outweighed the mitigating circumstances and, hence, the sentence imposed.”) (internal quotation marks and citation omitted); Skaggs, 235 F.3d at 269-75 (finding that counsel’s failure to find a different psychiatric expert for the penalty phase of the trial was prejudicial because it resulted in the presentation of no mitigation evidence at all, even though the defendant suffered from mild mental retardation and diminished capacity); Glenn, 71 F.3d at 1210-11 (holding that counsel’s failure to present pertinent evidence of mental history and mental capacity was prejudicial).
Although in the absence of competent psychiatric testimony there was insuffi*608cient evidence showing that Thompson was suffering from some psychiatric or psychological impairment at the time of the crime, there was, on the other hand, sufficient record testimony indicating that his mental condition has deteriorated since 1985. As Dr. Blair pointed out in her testimony at the post-conviction evidentia-ry hearing, three psychiatrists who treated or examined Thompson from 1985 to 1990 diagnosed him as either having a bipolar disorder or a schizoaffective disorder or schizophrenia. According to Dr. Blair, “there was some question as to whether [Thompson] accurately fit the diagnostic criteria for [schizoaffective] disorder or schizophrenia or a bipolar disorder, all of which usually begin in early adulthood.” Further, on the basis of the reports of the mental health professionals treating Thompson since the late 1980s, Dr. Crown concluded that Thompson suffered from some form of organic brain damage, which was secondary to a “schizo-affective disorder, bipolar subtype.” Given what the evidence about Thompson’s deteriorating mental condition after the crime suggests about his mental condition at the time of the crime, there is reasonable probability that, but for trial counsel’s failure to obtain appropriate psychiatric assistance so as to investigate and present mitigating evidence regarding the marked change in Thompson’s behavior during his time in the Navy and his possible mental illness, the jury would have concluded by balancing the aggravating and mitigating circumstances that the death sentence was not warranted.
In this case, the availability of psychiatric expert testimony that, at the time of the crime or at the time of the trial, Thompson suffered from some form of psychiatric disorder, including perhaps even organic brain disorder or bipolar disorder, schizo affective disorder or schizophrenia, would have presented the jury with a far more sympathetic figure — which would likely have altered the conclusion that the aggravating circumstances outweighed the mitigating circumstances. Accordingly, there can be no confidence in the reliability of the death sentence imposed in this ease because there is a reasonable probability that, but for trial counsel’s deficient performance at the penalty phase of the trial, the jury would not have recommended the death penalty. See Austin, 126 F.3d at 849 (holding that “[counsel’s] failure to investigate or present any mitigating evidence undermined the adversarial process and rendered the death sentence unreliable”).
III. Conclusion
Regardless of evidence presented against Thompson at the guilt phase, trial counsel’s deficient performance sealed his fate at the penalty phase. Instead of making extraordinary efforts as prescribed by ABA standards, Combs, 205 F.3d at 289-90, trial counsel’s performance on Thompson’s behalf at the penalty phase was not merely ineffectual, but positively detrimental to his cause. To hold that AEDPA compels us to uphold the patently unreasonable action of Thompson’s trial attorneys under its presumed interpretative strictures is to misrepresent AEDPA. The result in Williams v. Taylor, 529 U.S. 362, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000) supports the view that the state court’s application of Strickland was more than incorrect; it was in fact unreasonable, thereby satisfying the requirements of AEDPA. This is so because a competent attorney unquestionably would have obtained a suitable expert in a capital offense case such as this. To hold otherwise, as the state court did, constitutes an unreasonable application of Strickland because, as a consequence of trial counsel’s error, the jury was not given the opportunity to consider evidence about Thompson’s deteriorating mental condition after he was *609discharged from the Navy, which might have caused the jury to recommend the option of life imprisonment without parole instead of the death penalty. Considering the highly prejudicial consequences of the unreasonable strategy of Thompson’s trial counsel flowing from their error in failing to hire the proper expert to examine Thompson, it is clear that the state court’s application of Strickland was unreasonable.
For the foregoing reasons, I would therefore reverse the district court’s judgment granting summary judgment to Warden Bell and remand to the district court with instructions to issue a writ of habeas corpus vacating Thompson’s death sentence unless the State of Tennessee conducts a new penalty trial proceeding within 180 days of remand, while providing Thompson with the appropriate psychiatric services necessary to assist the defense in the presentation of mitigating evidence as guaranteed to Thompson by the Constitution.

. The lead opinion's contention that Thompson procedurally defaulted his claim that trial counsel were ineffective because they failed to hire a psychiatrist instead of a psychologist is unsupported inasmuch as this claim is inherently implied by Thompson's petitions for relief. More importantly, however, trial counsel's failure to hire any competent psychological assistance whatsoever provides a basis for granting Thompson relief, as will be demonstrated.


. The lead opinion's attempt to characterize Dr. Copple as a clinical psychologist as opposed to an industrial psychologist by virtue of Dr. Copple's self-serving description is unpersuasive. Despite the professional label that Dr. Copple chose for himself, the fact remains that by definition, Dr. Copple is an industrial psychologist inasmuch as he specializes in the evaluation of Social Security applicants who allegedly suffer from psychological disorders which prevent the applicants from performing work in the national economy, and in "vocational evaluations” which are used to assist individuals in achieving their vocational goal. See Stedman's Medical Dictionary 1165 (27th ed.2000) (defining "industrial psychologist” as a licensed psychologist who specializes in "the application of the principles of psychology to problems in business and industry”). Significantly, Dr. Cop-ple in no way could be characterized as a forensic psychologist. See id. (defining "forensic psychologist” as a licensed psychologist who specializes in "the application of psychology to legal matters in a court of law”); see also infra note 5.


. SIOP, Division 14 of the American Psychological Association and an organizational affiliate of the American Psychology Society, states that its purpose is to study and promote human performance in organizational and work settings, and is perhaps the most authoritative source in this country for information about the nature and expertise of industrial-organizational (I-O) psychologists.


. These descriptions of I/O psychologists are generally accepted by psychologists. For example, the MacMillan Dictionary of Psychology defines "industrial psychology” as "[t]he psychological study of all aspects of work and of the working environment, and the application of psychological findings to improving efficiency and contentment at work, through e.g. better selection methods, improved design of machinery, improved training, or improved organizational and management strategies.” MacMillan Dictionary of Psychology (2d ed.1995); see also The Dictionary of Psychology (1999) (Defining "industrial-organizational psychology” as "[t]he application of psychological theory and methods to industrial and organizational problems having to do with a person's self, others, job, machines, operations, etc. as well as to improving selection of personnel and work procedures, all in the interest of establishing a productive and happy climate in a variety of shops, agencies, and organizations, as well as enhancing profit”). As explained in the Baker Encyclopedia of Psychology & Counseling:
"[ajreas of specialization within I/O psychology include personnel (industrial) psychology (selection) and hiring, training, and performance appraisal). Baker Encyclopedia of Psychology & Counseling 619 (2d ed.1999); see also 4 Encyclopedia of Psychology 252-63 (2000) (discussing industrial and organizational psychology in three articles about the history of the field, its principle theories and the assessments and interventions used in the field).


. In describing forensic psychiatry, the Baker Encyclopedia of Psychology & Counseling states:
Forensic psychiatry is a branch of forensic medicine, the science that deals with the application of medical facts to legal problems. The term medico-legal refers to a contrasting distinction, a branch of law that deals with the application of legal principles to medical and psychiatric problems. Forensic psychiatry and medico-legal psychiatry are used interchangeably and while "forensic psychiatry” has a specific meaning, it is generically used to denote the interface shared by psychiatry and the law.
Baker Encyclopedia of Psychology & Counseling, supra at 464. Similarly, "forensic psychology” is defined by the MacMillan Dictionary of Psychology to be "[a] branch of applied psychology that studies and makes practical suggestions about the working of the law.” The Dictionary of Psychology also defines "forensic psychology” generally as "[t]he application of psychological principles and techniques in law, including the evaluation of testimony, functions of the expert witness, methods of interrogation, guilt detection, legal policies, diagnosis and therapy, and general assistance in a variety of problems.” As explained in the Baker Encyclopedia of Psychology & Counseling:
The role and function of a psychologist in a court setting can involve pretrial, trial and posttrial tasks. The pretrial question of competency of the defendant to cooperate with the attorney and understand the charges is usually determined by a combination of clinical interviews and tests such as intelligence tests, projective tests and tests for literacy.
The psychologist may also be asked to determine the state of the defendant's mind at the time of the crime. This is a rather controversial aspect of the competency evaluation because the psychologist is asked to determine the defendant's mental state not at the *602time of the evaluation but at some previous time.
Baker Encyclopedia of Psychology & Counseling, supra at 467.